Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         DETAILED ACTION
This office action is in response to the communication filed on 11/06/2019. Claims 1-9 are pending in the application. Claims 1-9 have been rejected. 
                                                          Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2019 and 04/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites the languages “a second processing unit that executes the alteration detection program to perform the method, the method comprising: the method comprising:” that seem to contain grammatical/ typographical errors. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an alteration detection unit configured to perform alteration detection on a program; an activation unit  configured to activate the first processing unit; and a control unit configured to control the first processing unit in claims 1-8.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0044451 A1 (hereinafter Anzai et al)
Regarding claim 1, Anzai et al teaches an information processing apparatus comprising: 
a first memory (note figure 1.3: NV memory); 
a first processing unit (note figure 1.2: non-secure CPU);
a second memory (note figure 1.11: Boot ROM) storing an alteration detection program (note figure 1.111: falsification verification program; also para. [0049]); and 
a second processing unit (note figure 1.1: secure CPU) that executes the alteration detection program to implement:
an alteration detection unit (note figure 1.111: falsification verification program) configured to perform alteration detection on a program that is to be 
an activation unit  (note figure 1.121: activation control program) configured to activate the first processing unit using the program that is to be executed at the time of activation, in a case where the alteration detection unit detects no alteration in the program that is to be executed at the time of activation (note para. [0007], [0054]: verifying the presence or absence of falsification of the various programs); and
a control unit (note figure 1.1: secure CPU 1; also 1.123: authentication program) configured to control the first processing unit, in the case where the alteration detection unit detects no alteration in the program to be executed at the time of activation, by signaling the first processing unit to switch a program that is to be executed by the second processing unit from the alteration detection program stored in the second memory to another processing program stored in the first memory (note para. [0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to be executed by the second CPU stored in the nonvolatile memory to the second CPU; and para. [0075], [0078]-[0079]: When the secure CPU 1 in secure mode is notified of the falsification verification request, the secure CPU 1 in secure mode performs falsification verification for the authentication program and the other various programs in the secure CPU target program 31 recorded in the nonvolatile memory 3 … When the 
Regarding claim 4, Anzai et al teaches the information processing apparatus according to claim 1, wherein, in a case where the alteration detection unit detects an alteration in the program that is to be executed at the time of activation, the first processing unit is not activated (note para. [0007]-[0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to be executed by the second CPU stored in the nonvolatile memory to the second CPU; and para. [0054], [0075], [0078]-[0079]: When the CPU 1 in non-secure mode is notified that there is falsification to the authentication program in the secure CPU target program 31 as a result of the falsification verification, the secure CPU 1 in non-secure mode does not load the authentication program in the RAM 12. On the other hand, when the secure CPU 1 in non-secure mode is notified that there is no falsification to the authentication program in the secure CPU target program 31 as a result of the falsification verification)
Regarding claim 5, Anzai et al teaches the information processing apparatus according to claim 1, wherein the control unit (note figure 1.1: secure 
Regarding claim 6, Anzai et al teaches the information processing apparatus according to claim 1, wherein the alteration detection unit (note figure 1.111: falsification verification program) performs alteration detection on the other processing program stored in the first memory (note para. [0054], [0078], [0082])
Regarding claim 7, Anzai et al teaches the information processing apparatus according to claim 1, wherein the first memory is a volatile storage medium.
Regarding claim 8, Anzai et al teaches the information processing apparatus according to claim 1, wheerein the second memory is a non-volatile storage medium.
Regarding claim 9, Anzai et al teaches a method of processing information in an information processing apparatus, the information processing apparatus having a first memory (note figure 1.3: NV memory), a first processing unit (note figure 1.2: non-secure CPU), a second memory storing an alteration detection program (note figure 1.111: falsification verification program; also para. [0049]), and a second processing unit (note figure 1.1: secure CPU) that executes the alteration detection program to perform the method, the method comprising:
the method comprising:

activating the first processing unit using the program that is to be executed at the time of activation, in a case where no alteration is detected by the alteration detection in the program that is to be executed at the time of activation (note figure 1.121: activation control program; and para. [0007], [0054]: verifying the presence or absence of falsification of the various programs); and
controlling the first processing unit, in the case where the alteration detection unit detects no alteration in the program to be executed at the time of activation (note figure 1.1: secure CPU 1; also 1.123: authentication program), by signalling the first processing unit to switch a program that is to be executed by the second processing unit from the alteration detection program stored in the second memory' to another processing program stored in the first memory (note para. [0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to be executed by the second CPU stored in the nonvolatile memory to the second CPU; and para. [0078]-[0079]: When the secure CPU 1 in secure mode is notified of the falsification verification request, the secure CPU 1 in secure mode performs falsification verification for the authentication program and the other various programs in the secure CPU target program 31 
                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al in view of US 6,539,474 B2  (hereinafter Matsuura)
Regarding claim 2, Anzai et al teaches the information processing apparatus according to claim 1, wherein the control unit performs the control by switching 
Anzai et al  fails to disclose expressly wherein the control unit performs the control by switching a reset vector of the second processing unit.
 However, Matsuura teaches wherein the control unit performs the control by switching a reset vector of the second processing unit (note figure 3.3A, 3C: reset signal upon error detection in re-activation process; also note, column 5, starts at line 40: CPU to use reset vector upon error detection)
Matsuura and  Anzai et al  are analogous art because they are from the same field of endeavor of  selectively executing program based on error/ falsification detection. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Anzai et al  Matsuura since such arrangements would allow users to handle an error detection by securely diverting execution of program resides in another memory area/ address (note Matsuura, column 5, starts at line 40)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al in view of US 2015/0074387 A1 (hereinafter LEWIS)
Regarding claim 3, Anzai et al  fails to teach expressly the information processing apparatus according to claim 1, wherein the other processing program is a processing program configured to perform sleep control on the first processing unit.
However, LEWIS teaches the information processing apparatus according to claim 1, wherein the other processing program is a processing program configured to perform sleep control on the first processing unit (note para. [0008], [0022], [0025]: controlling/ switching to inactive mode upon code signature verification)
LEWIS and  Anzai et al  are analogous art because they are from the same field of endeavor of  selectively executing program based on signature mismatch/ falsification detection. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Anzai et al  apparatus to further include the features of wherein the other processing program is a processing program configured to perform sleep control on the first processing LEWIS since such arrangements would ensure users of a secure boot process in each boot instances (note LEWIS, para. [0022], [0025])

                 Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494